Citation Nr: 1217474	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from January 1987 to November 1988; April 1997 to November 2001; and from December 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran subsequently relocated and jurisdiction of her claim was transferred to the St. Petersburg, Florida, RO.  

In March 2010, the Board remanded this matter for the scheduling of a Travel Board hearing.  The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of the hearing is of record.  

In August 2011, the Board referred this matter to the Veterans Health Administration (VHA) for a medical opinion on the issue of service connection for breast cancer.  In December 2011, the requested opinion was received.  Later that month, the Board forwarded the opinion to the Veteran and her representative for review and comment.  

The matter is now ready for appellate review.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her current breast cancer, and/or residuals thereof, is of service origin.  


CONCLUSION OF LAW

Breast cancer was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Breast Cancer

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as malignant tumors, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Service treatment records are absent for any findings or diagnoses of breast cancer.  Treatment records added to the record subsequent to service reveal that the Veteran was first diagnosed as having breast cancer in 2008.  

In February 2008, the Veteran was diagnosed as having ductal carcinoma in situ, comedo type with suspicion for microinvasion, right breast cancer.   

The Veteran maintains that her breast cancer began developing in service and has stated that most breast cancers take 6 to 8 years to become big enough to be able to be seen on a mammogram.  The Veteran contends that because the cancer was microinvasive, it may have been present for awhile before the breast cancer was diagnosed.  The Veteran has also indicated that it is her belief that the breast cancer was caused by hormone replacement therapy, an anthrax vaccine, or by using water from plastic bottles during service.  

In a January 2010 letter, the Veteran's private physician, J. E., M.D., indicated that the Veteran had been under his care for management of Stage I breast cancer from March 2008 through January 2009.  He noted that he had been asked to provide a letter regarding a possible relationship between her breast cancer and her prior receipt of hormone therapy while serving in the military.  He stated that it was his understanding that while serving in the military, the Veteran was treated with Lunelle (medroxyprogesterone and estradiol).  He observed as per the package insert for this medication, this drug may be associated with the development of breast cancer. He stated that for this reason, it was requested that her breast cancer be service-connected.  

At the time of her July 2010 hearing, the Veteran testified that she was first diagnosed with breast cancer in January 2008.  She stated that five of the 300 women that she was stationed with in the Middle East had developed breast cancer.  The Veteran also testified as to having received hormone therapy in conjunction with ovary treatment.  She further indicated that it was her belief that her breast cancer could have developed as a result of drinking out of plastic bottles in the military.  

Dr. E. repeated the same information he had provided in the January 2010 letter in an August 2010 letter.  

As noted above, in August 2011, the Board requested a VHA opinion as it related to the etiology of the Veteran's breast cancer.  The Board requested that the reviewer provide an opinion as to whether it was as likely as not that the Veteran's malignant tumor was related to disease or injury during the Veteran's active duty service, to include her allegations that the malignant tumor was caused by anthrax vaccine, hormone replacement therapy, or by using water from plastic bottles.  The Board also noted that considering that the Veteran's malignant tumor was diagnosed in February 2008, was it as likely as not that the Veteran's malignant tumor was present within the Veteran's first post-year service? 

In response to the request, a VHA opinion was prepared by a VA oncologist from the Las Vegas, Nevada, VAMC.  

The examiner noted that a review of the chart showed that the Veteran was a 40 year old female who was found to have right breast cancer on mammogram in January 2008.  He reported that it was classified as DCIS with microinvasion, lymph nodes negative, ER/PR negative, HER-2/nue not done because of small amount of tissue.  

The examiner stated that the Veteran had a strong family history of cancer.  He observed that the Veteran had a hysterectomy for a prolapsed uterus at age 25 but did not have an oophorectomy at that time.  A few years later, around 2000, she developed pelvic pain and was found to have ovarian cysts on an ultrasound done in April 2000.  Exploratory surgery was performed and the cysts were removed but the pelvic pain persisted.  In April 2002, a laparotomy and oophorectomy were performed.  

The examiner observed that the Veteran was seen in the Lahey Clinic in September 2003 and had genetic counseling and testing. Risk assessment for breast cancer was also done, with usual follow-up mammograms being suggested.  The Veteran had hormone replacement therapy until 2006.  

The examiner stated that the Veteran developed right breast pain and a mammogram was done in January 2008, which was abnormal and she underwent a biopsy of the right breast in February 2008.  A postsurgery MRI was performed which was still abnormal.  The Veteran had a re-excision in April 2008.  She was diagnosed with DCIS with microinvasion breast cancer.  Radiation was given, starting on May 21, 2008, and finishing on June 30, 2008.  

The examiner noted that the Veteran claimed exposure to Anthrax vaccine and exposure to plastic water bottles and polystyrene plates during her active duty.  It was also noted that the Veteran had presented evidence of breast cancer risk with exposure to these.  The examiner indicated that the Veteran had had service from January 1987 to November 1988 and from April 1997 to April 2005.  

In conjunction with the request, the examiner also prepared a section of the report entitled "medical opinion"  As to timing of the breast cancer, he noted that as per medical literature review, most of the cancers took about 6-8 years to diagnose based upon doubling time.  He indicated that this concept was based upon beam time data but was very controversial, as tumor growth was variable in different cancers and most of the data on the doubling time was based upon animal studies and not human studies.  

As to the role of hormonal replacement therapy, the examiner noted that there was strong evidence for an association between plasma estrogen levels and breast cancer risk, though medical evidence was very controversial.  The examiner stated that the relationship between DCIS and hormone replacement therapy was unclear and that most studies did not support an association.  

As to the role of vaccination in breast cancer causation, it was also noted to be controversial.  It was indicated that only military data was available and the conclusion was that long-term studies were needed.  The role of polystyrene was also noted to be controversial.  It was classified as a possible carcinogen by WHO and very little data was available.  

With regard to the letters from Dr. E., the examiner noted, that as stated above, the role of hormonal replacement therapy was controversial and not totally clear.  He also observed that the role of hormone replacement therapy and DCIS was not supported by the literature.  

The examiner indicated that most of breast cancers were sporadic, about 80 percent, and about 15-20 percent were secondary to genetic receptors.  Breast cancer was noted to be the most common cancer in women and the examiner indicated that the Veteran had a very strong history of breast cancer, which was probably the most important receptor.

The examiner further indicated that DCIS with microinvasion was a rare form of breast cancer and its incidence was only one percent of all breast cancers.  It was being diagnosed because of mammograms being done in high risk patients.  The Veteran was noted to have had excellent care and follow-ups in the VA system.  

While the examiner did not specifically provide the opinion requested in the August 2011 VHA request, as noted by the Veteran's representative in his March 2012 written argument, information obtained from the report is sufficient in order to properly render a decision in this matter.  

For a veteran to prevail in her claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for breast cancer, it cannot be stated that the preponderance of the evidence is against the claim. 

The Board notes that the Veteran's service treatment records are devoid of any findings or diagnoses of breast cancer in service.  The Board further observes that the Veteran was not diagnosed as having breast cancer until 2008, over 2 years following her release from service.  However, the Veteran has submitted medical literature indicating that most breast cancers take from 6-8 years to become big enough to be able to be seen on a mammogram or felt.  Moreover, the VA medical oncologist, in his December 2011 report, also noted that most cancers take about 6-8 years to diagnose based on doubling time.  While he stated that this concept was controversial, he did not indicate that this was not the case in the Veteran's situation.  Under this concept, the Veteran's breast cancer likely began anywhere from 2000 to 2002.  As such, it is as likely as not that the Veteran breast cancer had its onset either in service - or, for that matter, during the presumptive period which went until April 2006. 

In the alternative, the evidence is also at least in equipoise as to whether the Veteran's breast cancer is a result of her receiving hormone replacement therapy while in service.  In several letters, the Veteran's private oncologist, indicated that the Veteran's cancer was at least as likely as not the result of the hormone treatment she received while in service.  In contrast, the VA oncologist stated that the relationship between DCIS and hormone replacement therapy was unclear, with most studies not supporting a relationship.  The statement that "most" studies do not support such a relationship implies that at least some studies do.  The conflicting opinions were both prepared by oncologists, and it cannot be said that one is more probative than the other.  Therefore, the medical evidence is at least in equipoise that the Veteran's breast cancer is related to her hormone therapy treatment in service.  

Given the foregoing, the Board finds that the evidence that the Veteran's breast cancer is related to her period of service is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for breast cancer is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.


ORDER

Service connection for breast cancer is granted.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


